By the Court:
The complaint does not allege any special damage sustained by the plaintiff, and it was, therefore, error to admit evidence of the cost of boiling and skimming water for household purposes. So, the complaint failing to allege that the- plaintiff rented the farm, or was prevented from renting it by reason of the discoloration of the water in the stream, proof of diminution of rental value was inadmissible.
The cause is remanded with directions to strike out so much of the judgment as awards damages, appellant to recover costs of appeal.